DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 03, 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited “a silicide contact (layer) directly connected to the fourth doped region (collector contact region and the buffer region/buffer region)” in claims 1 and 29-30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-9, 25-26, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.									As to claims 1 and 29-30, the limitation “the recited “a silicide contact (layer) directly connected to the fourth doped region (collector contact region and the buffer region/buffer region)” does not specifically claim what the breadth of “directly connected to” is. Although Applicants refer to [0040] of the Specification for support, such a silicide contact/layer is not illustrated in the figures and “method 600 then moves to form a silicide on the contact regions and to provide interlevel dielectrics, vias and metallization layers” as described does not teach what the breadth of “directly connected to” is. It is not clear whether the limitation suggests a “physical and direct contact” to the fourth doped region/collector contact region/buffer region or merely an electrical connection where the physical and direct contact are not required. The silicide contact/layer appears to be formed “on the contact regions” or the collector contact region 124/756. As clearly seen in FIG. 1A and FIG. 7G of the Drawings, the presence of N-WELL 122 and the collector contact region 124/756 on the fourth doped region 116 or the FIRST COLLECTOR REGION 116 and the BUFFER REGION 120 does not appear to allow the recited “silicide contact/layer” to be in physical and direct contact with the fourth doped region/collector contact region/buffer region such that no physical and direct contact is formed with the fourth doped region/collector contact region/buffer region. It appears the recited limitation merely suggests an electrical connection to the fourth doped region/collector contact region/buffer region in view of the disclosed structure. Thus, the limitation renders the claims indefinite and clarification is required. 			As to claim 25, the limitation “the first and second contact regions” lacks 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-24 and 27-28 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent No. 4,272,307 to Mayrand (“Mayrand”).				As to claim 23, Mayrand discloses an integrated circuit, comprising: a base region (30) having a first conductivity type (P) that (30); a buffer region (right 36) having the second conductivity type (N) that extends from the surface toward the substrate (10); and a collector (28’) that includes a first collector region (28’ close to the surface) and a second collector region (28’ close to 34) that both touch the base region (30) and the buffer region (right 36), the first collector region (28’ close to the surface) having a peak dopant concentration below the surface of the semiconductor layer (12), and the second collector region (28’ close to 34) having a peak dopant concentration between the first collector region (28’ close to the surface) and the substrate (10), the second collector region (28’ close to 34) being longer than the first collector region (28’ close to the surface) (See Fig. 1, Fig. 2, Column 3, lines 4-46, Column 4, lines 1-68, Column 5, any of the major subdivisions into which the body or one of its parts is divisible and “extend” is defined as to spread or stretch forth by Merriam-Webster.com. Further, the recited regions/emitter/collector are met by the positions/conductivity types. Furthermore, it is noted that the disclosed/claimed first and second collector regions are regions having varying concentrations with peak concentrations and extend at different distances. Since the first collector region is confined between the base region and 36 near the surface and 36 has a curved inward surface toward 34, Mayrand meets the claimed first and second collector regions that both touch the base region and the buffer region and the second collector region is longer than the first collector region).						As to claim 24, Mayrand discloses further comprising a collector contact region (left 36) having the second conductivity type (N) that intersects the surface, the collector contact region (left 36) having a higher dopant concentration (N+) than the first (28’ close to the surface) and second (28’ close to 34) collector regions and conductively connected to the buffer region (right 36) (See Fig. 1, Fig. 2, Column 5, lines 8-12) (Notes: N+ has a higher dopant concentration as seen in Fig. 2, where 28’ is lightly doped and unaltered).									As to claim 27, Mayrand further discloses wherein a peak dopant concentration (close to 1016) of the second collector region (28’ close to 34) is greater than a peak dopant concentration (close to 1015) of the first collector region (28’ close to the surface) (See Fig. 1, Fig. 2).												As to claim 28, Mayrand further discloses wherein the first conductivity type is P-type and the second conductivity type is N-type (See Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.			
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,272,307 to Mayrand (“Mayrand”) as applied to claim 23 above, and further in view of U.S. Patent Application Publication No. 2015/0021740 A1 to Bi et al. (“Bi”). The teaching of Mayrand has been discussed above.					As to claim 30, although Mayrand discloses the buffer region (right 36) (See Fig. 1), Mayrand does not disclose further comprising a silicide layer directly connected to the buffer region.												However, Bi does disclose and a silicide layer (FIG. 3, ¶ 0037) directly connected to the buffer region (semiconductor material) (See Fig. 3, ¶ 0037).				In view of the teaching of Bi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Mayrand to have further comprising a silicide layer directly connected to the buffer region because such is commonly employed in the art for reducing the contact resistance between the semiconductor material of the buffer region and the metallic leads above thereof (See ¶ 0037).		
Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,272,307 to Mayrand (“Mayrand”) in view of U.S. Patent Application Publication No. 2015/0021740 A1 to Bi et al. (“Bi”).					As to claim 1, although Mayrand discloses an integrated circuit (IC) comprising: a semiconductor layer (two outer 14) having a first conductivity type (P) located over a substrate (10); and a transistor (bipolar) formed within or over the semiconductor layer (two outer 14), the transistor (bipolar) comprising: a buried layer (34) located within the semiconductor layer (two outer 14) and having a second 16); a fourth doped region (28’ close to the surface) that touches the first doped region (bottom 30), located between the third doped region (28’ close to 34) and the surface of the semiconductor layer (two outer 14) and between the first doped region (bottom 30) and the second doped region (36), the fourth doped region (28’ close to the surface) having the second conductivity type (N) and a second dopant concentration (close to 1015) less than the first dopant concentration (1016) (See Fig. 1, Fig. 2, Column 3, lines 4-46, Column 4, lines 1-68, Column 5, lines 1-66) (Notes: the limitation “region” is defined as any of the major subdivisions into which the body or one of its parts is divisible and “extend” is defined as to spread or stretch forth by Merriam-Webster.com. Further, the recited transistor and regions/layers are met by the positions/conductivity types. Furthermore, it is noted that the disclosed/claimed third and fourth doped regions are regions having varying concentrations with peak concentrations and extend at different distances. Thus, Mayrand meets the claimed third and fourth doped regions that both touch the first doped region and the third doped region near the buried layer has the higher dopant concentration), Mayrand does not further disclose and a silicide contact directly As to claim 2, Mayrand discloses further comprising a fifth doped region (32) of the second conductivity type (N) located within the first doped region (bottom 30) such that the first doped region (bottom 30) is located between the fifth doped region (32) and the second doped region (36) (See Fig. 1).								As to claim 5, Mayrand further discloses wherein the buried layer (34) is formed in a first epitaxial layer (11) over the substrate (10), the third doped region (28’ close to 34) is formed in a second epitaxial layer (lower 12) over the first epitaxial layer (11), and the fourth doped region (28’ close to the surface) is formed in a third epitaxial layer (top 12) over the second epitaxial layer (lower 12) (See Fig. 1) (Notes: the single crystalline layer and the epitaxial layer comprise layers of periodic atom arrangements).		As to claim 6, Mayrand discloses further comprising a sixth doped region (inner 14) having the first conductivity type (P) extending from the surface to the buried layer (34), the second doped region (36) located between the first doped region (bottom 30) and the sixth doped region (inner 14) (See Fig. 1).						As to claim 7, Mayrand further discloses wherein the sixth doped region (inner 14) extends from the semiconductor layer surface to the substrate (10), the substrate (10) having the first conductivity type (P) (See Fig. 1).						As to claim 8, Mayrand further discloses wherein the first conductivity type (P) is P-type and the second conductivity type (N) is N-type (See Fig. 1).	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,272,307 to Mayrand (“Mayrand”) and U.S. Patent Application Publication No. 2015/0021740 A1 to Bi et al. (“Bi”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0175673 A1 to Lee (“Lee”). The teachings of Mayrand and Bi have been discussed above.			As to claim 9. 	 
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,272,307 to Mayrand (“Mayrand”).					As to claim 10, Mayrand discloses a transistor, comprising: a base region (30) that intersects a surface of a semiconductor layer (12) located over a substrate (10), the base region (30) being P-type; an emitter (32) that is N-type and is formed in the base region (30); an N-type buffer region (11 and 12 between 14 and 36) extending from the surface toward the substrate (10); and an N-type collector (28’) comprising a first collector region (28’ close to the surface) that touches the base region (30) and has a first dopant concentration (close to 1015) and that extends from the buffer region (11 and 12 between 14 and 36) towards the base region (30) a first distance (between 30 and right 36); a second collector region (28’ close to 34) that touches the base region (30) and has a second dopant concentration (close to 1016) that is higher than the first dopant concentration (close to 1015), underlies the first collector region (28’ close to the surface) and extends from the buffer region (11 and 12 between 14 and 36) towards the base region (30) a different second distance (curved bottom of 36 shows a greater distance toward the base region); and a collector contact region (left 36) at the surface, the collector contact region (left 36) being doped a third dopant concentration (N+) that is higher than the second dopant concentration (close to 1016), is connected to the buffer region (11 and 12 between 14 and 36), and is separated from the first collector region (28’ close to the surface) by a region (adjacent 33) having a fourth dopant concentration (at 1015) lower than both the first dopant concentration (close to 1015) and the third dopant concentration (N+) (See Fig. 1, Fig. 2, Column 3, lines 4-46, Column 4, lines 1-68, Column 5, lines 1-66) (Notes: the limitation “region” is defined as any of the major subdivisions into which the body or one of its parts is divisible and “extend” is defined as to spread or stretch forth by Merriam-Webster.com. Further, the recited regions/emitter/collector are met by the positions/conductivity types. Furthermore, it is noted that the disclosed/claimed first and second collector regions are regions having varying concentrations with peak concentrations and extend at different distances. Since the first collector region is confined between the base region and 36, Mayrand meets the claimed first and second collector regions that both touch the base region and the second collector region extension is longer than the first collector region. Lastly, Fig. 2 shows N+ third dopant concentration has a higher dopant concentration where 28’ is lightly doped and unaltered and the fourth dopant concentration at the interface with a p-type region is at 1015 such that the fourth dopant concentration is lower than both the first and third dopant concentrations).								As to claim 11, Mayrand discloses further comprising a heavily doped N-type buried layer (34) over the substrate (10) that has a dopant concentration (close to 1019) greater than the second dopant concentration (close to 1016), contacts the buffer region (11 and 12 between 14 and 36) and underlies both the base region (30) and the second collector region (28’ close to 34) (See Fig. 1, Fig. 2).							As to claim 12, Mayrand further discloses wherein the second distance (curved bottom of 36 shows a greater distance toward the base region) is greater than the first distance (between 30 and right 36) (See Fig. 1).							As to claim 14.		
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,272,307 to Mayrand (“Mayrand”) as applied to claim 14 above, and further in view of U.S. Patent No. 5,986,327 to Mishio et al. (“Mishio”). The teaching of Mayrand has been discussed above.						As to claim 15, although Mayrand discloses wherein the underlying substrate (10) is P-type and the deep trench (14) is filled with P-type dopant continued into the substrate (10) (See Fig. 1, Column 4, lines 14-18), Mayrand does not further disclose wherein the deep trench is filled with P-type polysilicon.						However, Mishio does disclose an epitaxial layer (30a) on a polysilicon semiconductor substrate (30) (See Fig. 14, Column 7, line 3-26).					In view of the teachings of Mayrand and Mishio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Mayrand to have wherein the deep trench is filled with P-type polysilicon because having a polysilicon substrate supporting an epitaxial layer can provide a bipolar IC such that the deep trench formed in the polysilicon substrate is filled with P-type polysilicon (See Mayrand and Mishio).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,272,307 to Mayrand (“Mayrand”) as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2015/0021740 A1 to Bi et al. (“Bi”). The teaching of Mayrand has been discussed above.					As to claim 29, although Mayrand discloses the collector contact region (left 36) and the buffer region (11 and 12 between 14 and 36) (See Fig. 1), Mayrand does not disclose further comprising a silicide layer directly connected to the collector contact .		
Response to Arguments
Applicant's arguments with respect to claims 1 and 23 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed on May 03, 2021 have been fully considered but they are not persuasive. Applicants argue “the collector is read onto Mayrand’s epitaxial region 28’...Absent such authority this proposition is presumptively clear error and fails to support the rejection.” This is not found persuasive because the recited “base, emitter, and collector” are known structures of a bipolar junction transistor having NPN or PNP semiconductor layers. As defined by DICTIONARY.COM, bipolar transistor is a type of transistor made of three layers of semiconductors. Each layer has been treated so that the layer in the middle (called the base) has an inherent electric charge, while the layers around it (the emitter and collector) have an inherent opposite charge. A bipolar transistor with a negative base is designated PNP, and one with a positive base is designated NPN. When subjected to current flow, the base acts like a gate, enhancing or inhibiting the current flow from the emitter to the collector. Bipolar transistors are used primarily to amplify or switch current signals, and are common in audio equipment. Thus, the layers of the opposite charge around the middle layer are designated as emitter and collector, where the collector and emitter are interchangeable as disclosed in [0022] of Pigott (US 2016/0170433 A1).
Applicants further argue “so it is not immediately clear to the Applicant why Claim 10 is cured by an obvious modification…employing the collector region 32 as the emitter would render the device unsuitable for its intended purpose.” It is noted that the obvious rejection is directed to the lack of explicit disclosure of the dopant concentrations that is obvious from the drawing designations. Further, as discussed above, Pigott clearly teaches the recited “emitter and collector” are termed interchangeably around the base. 

Conclusion	
The prior art made of record is considered pertinent to Applicants’ disclosure: Bentley et al. (US 2016/0293591 A1).									Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815